Citation Nr: 0607930	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Elie Halpern


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1970.  The veteran died in March 1981.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  In August 1996, the RO declined to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death; a timely notice of disagreement was not 
received.  

2.  Evidence received since the August 1996 rating decision 
is new, bears directly and substantially on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly adjudicate the 
claim.

3.  The veteran died in March 1981.  The veteran's 
certificate of death lists malignant melanoma as the 
immediate cause of death.  The interval between onset and 
death was two years.

4.  During the veteran's lifetime, service connection was in 
effect for postoperative instability of the right knee; 
postoperative residuals of the left shoulder dislocation, 
with partial ankylosis; resection saphenous nerve, right 
knee; hypertension; scar, skin graft donor site, left thigh; 
scar, right foot; and coagulation deficiency, contact factor 
deficiency, probably Passovoy factor.  

5.  The veteran's death was proximately due to his period of 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
August 1996 rating decision that declined to reopen the claim 
of service connection for the cause of the veteran's death, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).

Laws and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim, 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  Those specific 
provisions, however, are applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  
Because the appellant's claim was received in August 2000, 
the amended regulations are not for application. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain disorders associated with herbicide agent (Agent 
Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree 
within a specified time period.  See, 38 C.F.R. §§ 3.307, 
3.309 (2005).  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The appellant alleges entitlement to service connection for 
the cause of the veteran's death.  The claim was originally 
denied in October 1981.  In August 1996, the RO revisited the 
matter and held that service connection was not warranted for 
the cause of the veteran's death as a result of herbicide 
exposure.  At that time, the medical evidence of record 
included the veteran's service medical records, private 
treatment records from Mercy Medical Center, and a statement 
from Alvin L. Otsuka, M.D.  Service medical records 
demonstrated that the veteran had warts on hi his face and 
forehead upon entry and that he underwent several removals.  
Private treatment records demonstrate that a balloon cell 
nevus, clinically a mole, was removed from the veteran's 
head, in February 1979.  The treatment provider commented 
that the veteran's type of nevus was benign and, at that 
time, there was no evidence of malignancy.   In March 1981, 
the veteran died due to melanoma.  The hospital report noted 
that the original diagnosis was made in January 1979 but not 
confirmed until July 1979.  At that time, he had local 
recurrence from the scalp resected in the left neck.  The 
appellant did not appeal the rating decisions.

In May 2000, the appellant attempted to reopen her claim.  In 
January 2001, the RO held that new and material evidence had 
not been submitted to reopen the claim.  At that time, the 
evidence of record included a small settlement receipt from 
the Agent Orange Veteran Payment Program.

Subsequently, the appellant also submitted statements from 
Thomas W. Fawell, M.D., in April 2001 and December 2001.  In 
April 2001, Dr. Fawell submitted that the veteran was his 
patient in the late 1970's and that he developed a lesion of 
the scalp, which was diagnosed as a malignant melanoma.  He 
opined that due to the location of the lesion, the unusual 
presentation of the lesion and the rapid spread of the tumor 
that it was most likely related to the veteran's period of 
service, specifically chemical exposure.  In December 2001, 
based upon his research of reports and scientific papers, he 
opined that there was a high probability that the veteran 
suffered and died from a skin cancer that was related to his 
exposure to chemical defoliants while stationed in Vietnam.

In June 2002, the Under Secretary for Health reviewed the 
medical evidence of record and literature on the subject.  
The opinion was that it was possible that the veteran's 
malignant melanoma was the result of exposure to herbicide 
agents in service but that she could not state it in terms of 
at least as likely as not to be responsible.  She also opined 
that it was possible that the warts removed from the veteran 
inservice were one and the same lesions as that initially 
diagnosed as balloon nevus but later diagnosed as malignant 
melanoma.  The opinion was based on the lengthy interval 
between the wart removals in service and the subsequent 
diagnosis of malignant melanoma and the rapid progression of 
the malignancy following its diagnosis in 1979.  In September 
2001, the RO held that new and material evidence had been 
presented but that service connection for the cause of the 
veteran's death remained denied.

In August 2002, the Director of Compensation and Pension 
Service held that there was no reasonable possibility that 
the warts the veteran had removed in service were related to 
his malignant melanoma.  In March 2004, Dr. Fawell reiterated 
his opinion that the malignant melanoma that the veteran 
developed was related to herbicide exposure.

Dr. Fawell's statements and the opinion from the Under 
Secretary of Health, are new, bear directly on the matter at 
issue, and are so significant that they require consideration 
with all the evidence of record in order to fairly adjudicate 
the veteran's appeal.  38 C.F.R.  § 3.156(a).  Dr. Fawell's 
opinions provide a nexus to service.  Because there is new 
and material evidence, the claim is reopened.  38 U.S.C.A. 
§ 5108.

Accordingly, as set forth above, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a service-connected disability either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The appellant alleges 
entitlement to service connection for the cause of the 
veteran's due to herbicide exposure.  As an initial matter, 
the veteran's exposure to herbicides is conceded.  Upon 
review of the aforementioned medical evidence, the Board 
holds that service connection for the cause of the veteran's 
death is warranted.  The appellant has submitted multiple 
statements from Dr. Fawell which provided a rationale for his 
conclusion that the veteran's malignant melanoma was related 
to the veteran's period of service.  Moreover, the Under 
Secretary for Health has opined that it was possible that the 
veteran's malignant melanoma was the result of herbicide and 
that it was also possible that it began manifesting itself 
during the veteran's period of service

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
malignant melanoma was related to service.  Thus, service 
connection for the cause of the veteran's death is warranted.





ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


